Citation Nr: 1119138	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for a neck disability.

3.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for headaches.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for pulmonary embolism, including as secondary to the service-connected fibroid uterus, status post myoma removal with myoma recurrence.

8.  Entitlement to service connection for a left foot disability, including as secondary to the service-connected left toe disability.

9.  Entitlement to an increased rating for the service-connected patellofemoral pain, left knee, status post operative, currently evaluated as 10 percent disabling.

10.  Entitlement to a compensable rating for the service-connected left wrist tendonitis with carpal tunnel syndrome (minor).

11.  Entitlement to a compensable rating for the service-connected fibroid uterus status post myoma removal.

12.  Entitlement to a temporary total evaluation for convalescence following the corn removal left fifth toe.

13.  Entitlement to an extension of a temporary total disability rating for convalescence beyond October 31, 2006, following left knee surgery in September 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1982 through April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for pulmonary embolism and for left foot disability, including as secondary to other service-connected disabilities;  entitlement to an increased rating for the service-connected patellofemoral pain, left knee, left wrist tendonitis with carpal tunnel syndrome (minor), and fibroid uterus status post myoma removal; and entitlement to an extension of a temporary total disability rating for convalescence beyond October 31, 2006, following left knee surgery in September 2006, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in February 2006 denied service connection for low back pain on the basis that there was no nexus between the Veteran's current disability and her active service.

2.  The evidence received since the February 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's low back claim.

3.  Competent medical evidence establishes that the Veteran's low back disability initially manifested during service and has continued ever since.

4.  An unappealed rating decision dated in February 2006 denied service connection for a cervical spine injury and pain on the basis that there was no nexus between the Veteran's current cervical spine disability and her active service.

5.  The evidence received since the February 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's cervical spine claim.

6.  Competent medical evidence establishes that the Veteran's cervical spine disability initially manifested during service and has continued ever since.

7.  An unappealed rating decision dated in February 2006 denied service connection for headaches on the basis that there was no nexus between the Veteran's current headache disability and her active service.

8.  The evidence received since the February 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's headache claim.

9.  Competent medical evidence establishes that the Veteran's headache disability initially manifested during service and has continued ever since.

10.  The September 6, 2007, arthroplasty with derotational skin plasty, left fifth toe, required a period of convalescence lasting until October 7, 2007, which is more than one month.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision, which denied service connection for low back pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence having been submitted, the claim of entitlement to service connection for low back pain is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).

3.  A low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The February 2006 rating decision, which denied service connection for a cervical spine injury and pain, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).  

5.  New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).

6.  A cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  The February 2006 rating decision, which denied service connection for headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

8.  New and material evidence having been submitted, the claim of entitlement to service connection for a headache disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).

9.  A headache disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

10.  The criteria for a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 based upon convalescence following September 6, 2007, VA surgery of the service-connected left fifth toe, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R § 4.30(a)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's back, neck, and headache disability claims, as well as grants a temporary total evaluation with regard to the service-connected left fifth toe, which represents complete grants of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence

The Veteran seeks reopen claims of entitlement to service connection for lumbar spine, cervical spine, and headache disabilities.  Because she did not submit a Notice of Disagreement (NOD) to the February 2006 rating decision, which denied service connection for each of these disabilities, those determinations became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2010).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the claim was previously denied due to the absence of evidence linking any of the three claimed disabilities to service.  Since the February 2006 denial, relevant evidence has been added to the claims folder.  In particular, the Veteran's private physician submitted statements in April and May 2009, which include the following statement, "After review of the Vet's Army medical records, current treatment and taking her history it is likely that her neck, back and headache conditions began in service."  Thus, the private physician's statements specifically address the basis of the last prior final decisions with regard to these claims.  The evidence thus relates to an unestablished fact necessary to substantiate the claim, and because this evidence was not in the claims folder at the time of the February 2006 rating decision, it is both new and material to the claims.  Accordingly, the claims are reopened.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Low Back

Service treatment records reveal that the Veteran was in a motor vehicle accident during service, in 1986.  She was treated for back pain at that time and again in 1988.  She was discharged from service in April 2004, and in June 2005, just over one year later, she was diagnosed with myostatic lumbar spine syndrome.  See English translation of June 2005 private treatment record.  In the same report, it is noted that she has had "deep down pain in the small of the back" for approximately ten years.

Most recently, in April 2009, the Veteran's private physician submitted a statement in support of her claim. The physician accurately reported that the Veteran has experienced back pain dating back to the time of her service, which is in the evidence, as discussed above.  The physician went on to discuss the Veteran's in-service history, and concluded that based upon her current treatment and taking into account her history, it is likely that her back condition began in service.

Because service treatment records establish an in-service incident involving the back, post service treatment records establish a current low back disability, and competent medical evidence establishes that it is at least as likely as not that the current low back disability initially manifested during service, service connection is warranted under 38 C.F.R. § 3.303.  The Veteran's appeal is granted.

Cervical Spine

As to the Veteran's cervical spine claim, she also was treated at the time of her May 1986 motor vehicle accident for neck pain.  In June 2005, just over one year later, she was diagnosed with "myotendinotic cervical syndrome; condition after cervical spine distortion with chronic stretch mal-position of the cervical spine without any sensory-motor permanent deficit."  See English translation of June 2005 private treatment record.  The same report noted the Veteran's history as including a 1986 cervical spine distortion related to the automobile accident, with tension ever since. 

Most recently, in April 2009, the Veteran's private physician submitted a statement in support of her claim. The physician reported that the Veteran has experienced neck pain dating back to the time of her service, which is in the evidence, as discussed above.  The physician went on to discuss the Veteran's in-service history, and concluded that based upon her current treatment and taking into account her history, it is likely that her neck condition began in service.

Because service treatment records establish an in-service incident involving the neck, post service treatment records establish a current neck disability, and competent medical evidence establishes that it is at least as likely as not that the current neck disability initially manifested during service, service connection is warranted under 38 C.F.R. § 3.303.  The Veteran's appeal is granted.

Headaches

Similarly, the Veteran's service treatment records show that she was seen for headaches several times during service, including in September 1987, February 1998, as well as sinus-related headaches in March 2001.  In a post-service August 2005 private record, the Veteran reports that her headaches now occurred once per week.  And in a September 2005 ENT report, the Veteran was noted as having "constant" headaches.  

Most recently, in April 2009 and May 2009, the Veteran's private physician submitted two statements in support of her claim. The physician reported that the Veteran has experienced headaches dating back to the time of her service, including related to her repetitive parachute jumping, and her tinnitus.  Based upon this history and knowledge of the Veteran's current state of disability, the physician concluded that it is likely that her headaches began in service and have continued since.

Because service treatment records establish several in-service complaints related to headaches, post service treatment records establish a current headache disability, and competent medical evidence establishes that it is at least as likely as not that the headache disability initially manifested during service, service connection is warranted under 38 C.F.R. § 3.303.  The Veteran's appeal is granted.

Temporary Total Evaluation Following Corn Removal, Left Fifth Toe

VA law and regulations provide that a temporary total disability rating will be assigned following a hospital discharge or outpatient release, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release if the treatment of a service-connected disability resulted in one of the following: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, application of a body cast, or the necessity for house confinement or continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one or more major joints.  38 C.F.R. § 4.30(a)(1)-(3).

Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 
38 C.F.R. § 4.30(a). 38 C.F.R. § 4.30(b).

Convalescence has been defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court in Felden also defined recovery as "the act of regaining or returning toward a normal or healthy state." Id.  (citing Webster's Medical Desk Dictionary 606 (1986)).

The Veteran seeks a temporary total rating for the period of convalescence following her arthroplasty with derotational skin plasty of the left fifth toe in September 2007.  The Board observes that she is service connected for the status-post corn removal of the left fifth toe.  See February 2006 rating decision.  The September 2007 post-operative follow up note states that the Veteran "will be convalescing from surgery date of 9-6-07 thru 10-7-07 due to necessary foot surgery to correct service connected foot deformity.  Patient will be totally incapacitated during these dates."  Therefore, the Board concludes that a temporary total disability rating for the Veteran's status-post corn removal of the left fifth toe following VA treatment of the left fifth toe on September 6, 2007, is warranted.  38 C.F.R. § 4.30(a)(1) (2010).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened; the claim is granted.

New and material evidence having been received, the claim for entitlement to service connection for a neck disability is reopened; the claim is granted.

New and material evidence having been received, the claim for entitlement to service connection for a headache disability is reopened; the claim is granted.

Service connection for a back disability is granted.

Service connection for a neck disability is granted.

Service connection for headaches is granted.

A temporary total disability rating for the Veteran's service-connected status post corn removal, left fifth toe, under the provisions of 38 C.F.R. § 4.30 based upon convalescence following September 6, 2007, VA surgery is granted subject to the law and regulations governing the award of monetary benefits.


REMAND

The remaining claims are not yet ready for final adjudication by the Board for the reasons described with more particularity, below.

VA Examinations

The Veteran is claiming that increased ratings are warranted for her service-connected left knee, left wrist, and fibroid uterus disabilities.  She is presently receiving a 10 percent rating for the left knee, and noncompensable ratings for the left wrist and fibroid uterus.  Several attempts were made during the course of her appeal for current VA examinations to assess the severity of her disabilities; however the examinations were rescheduled due to her status out of the country. The most recent joint and gynecological examinations were scheduled in October 2010, but were cancelled and the report noted that the "Veteran is presently out of the country and will return in January 2011.  Please resubmit request at that time."  There is no evidence in the record that the examination request was resubmitted after January 2011.  In fact, the most recent Supplemental Statement of the Case (SSOC) on these issues was created in October 2010, immediately following the notation in the VA report.  The Board finds that because the RO was seeking new examinations to determine a more accurate picture of the present state of the Veteran's disabilities and an oversight seems to have occurred in that the request was not resubmitted after January 2011, a remand is necessary as the evidentiary record is not yet fully complete.

The Veteran is also seeking to establish service connection for a pulmonary embolism, which she contends was caused by her uterine surgery, as well as for a left foot disability, which she contends is due to her service-connected left toe disability.  She is seeking service connection for both of these disabilities on the basis that they were caused or aggravated by already service-connected disabilities.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is shown to be proximately due to or aggravated by a service-connected disease or injury.  There is no evidence that the Veteran was afforded a VA examination with regard to these secondary claims.  The Board finds that the Veteran should be afforded a VA evaluation(s) to determine if her pulmonary embolism, including any current residuals, and her left foot disability, are etiologically related to any of her service-connected disabilities.  See 38 U.S.C.A. §5103A(d)(2) (West 2002), 38 C.F.R. §3.159(c)(4)(i) (2010).

Notice

Under 38 C.F.R. § 3.159(b), VA has a duty to notify the Veteran of the medical and lay evidence required to substantiate her claims.  As noted above, she is claiming that she experienced pulmonary embolism secondary to her service-connected fibroid uterus, and that she has a foot disability secondary to her service-connected toe.  To date, VA has not provided her any notice of the evidence required to establish service connection on a secondary basis.  Because it does not appear that VA has provided the Veteran with the requisite notice with regard to a claim for secondary service connection or consideration of the Veteran's two secondary service connection claims on other than a direct basis, remand to facilitate that notice and consideration is necessary.  See 38 U.S.C.A. § 5103(A) (West 2002).

Temporary Convalescent Rating Following Left Knee Surgery

In November 2007, the Veteran was awarded a temporary 100 percent rating for the period of convalescence that followed her left knee surgery in September 2006.  The temporary total rating was assigned for the period of September 14, 2006, through October 31, 2006.  In November 2008, the Veteran submitted a statement indicating her disagreement with this decision, in that she believed that she was due total compensation for a longer period of time.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to notify the Veteran under 38 C.F.R. § 3.159(b) is met with regard to her claims for service connection on a secondary basis under 38 C.F.R. § 3.310.

2.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examination(s) to determine the nature and etiology of her claimed pulmonary embolism, and left foot disorders, including a determination as to whether the pulmonary embolism and/or the left foot disorder is causally connected to any of her service-connected disabilities.  The examiner should review the pertinent evidence in the claims file, examine the Veteran, elicit a complete history and offer a diagnosis.  If the claimed disabilities are shown, the examiner should opine as to whether any service-connected disability caused and/or aggravated the condition.  If not, the examiner should address whether it is at least as likely as not that disability(ies) initially manifested during service or are otherwise due to service.   

The examiner should identify the current nature of any diagnosis discussed, and offer a rationale for any conclusion in a legible report.  

3.  After associating all pertinent treatment records with the claims folder, afford the Veteran a VA examination to determine the current severity of her service connected left knee, left wrist, and fibroid uterus disabilities.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.   A complete rationale for any conclusions should be set forth in a legible report.

4.  Issue the Veteran a SOC regarding the issue of Entitlement to an extension of a temporary total disability rating for convalescence beyond October 31, 2006, following left knee surgery in September 2006, to include notification of the need to timely file a Substantive Appeal to perfect her appeal on this issue.  

5.  Readjudicate the Veteran's remaining claims.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


